DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the face mask and four filters arranged as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 

“15 g/m2 or more and 40 g/m2 or less” in claim 2, lines 1-2 should be amended to recite --15 g/m2 or more and less than 40g/m2--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim positively recites a wearer in line 1. Language such as “adapted” or “configured” is required in order to avoid claiming a human organism.
Regarding claims 2-6, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Goranov US 2012/0082711 A1 in view of Coslett et al. EP 2,473,660 B1 further in view of Watt et al. US 5,620,785.
Regarding claim 1, Goranov discloses a mask 10 (fig. 1a) having an inner surface facing a wearer and an outer surface located opposite to the inner surface (fig. 10 and [0093], the mask layer 30 is an inner layer; therefore, the side of the layer 30 not facing another layer can be considered the inner surface that is capable of facing a wearer; the surface of layer 26 that directly faces layer 32 can be considered the outer surface, since it is relatively more outwardly positioned compared to layers 30, 28, and 36), comprising: a first filter 26 disposed on the outer surface and having air permeability and a water absorption capacity ([0066], the filter compositions of the invention are air filters; thus, the filters have air permeability; furthermore, [0093], pre-filter layer 26 incorporates a surface modifier; [0071], the surface modifier includes hydrophilic surface modifier so that the filter can retain water; thus, filter 26 has the capacity to absorb water; a second filter 36 layered on the first filter 26 on the side of the inner surface (fig. 10 and [0106], layer 36 is layered on layer 26 in the direction towards the inner surface) and having air permeability ([0066], the filter compositions of the invention are air filters; thus, the filters have air permeability); a third filter 28 layered on the second filter 36 on the side of the inner surface (fig. 10 and [0093], layer 28 is layered on layer 36 in the direction towards the inner surface) and having air permeability ([0066], the filter compositions of the invention are air filters; thus, the filters have air permeability); and a fourth filter 30 disposed on the inner surface 
Goranov is silent on the first filter having a water absorption capacity of 100% or more and less than 1000%; the second filter having a water absorption capacity of less than 30%; the third filter having a water absorption capacity of less than 50%.
However, Coslett teaches nonwoven fabrics for face masks ([0061]), wherein an analogous first layer with a hydrophilic surface modifier ([0049], hydrophilic melt additives can be a surface modifier, including as Irgasurf HL 560, the same surface modifier used by Goranov on its first filter) has a water absorption capacity of 100% or more and less than 1000% ([0073]-[0076], Examples 1 and 2 of Table 1 show the nonwoven samples with hydrophilic melt additives having absorptive capacity of 350 and 465%, which are both between 100% and 1000%; [0072], absorptive capacity being the weight of liquid absorbed divided by the weight of the dry sample reported as a percentage, which is the same formula used by Applicant in [0015] of the instant specification); and an analogous second layer having a water absorption capacity of less than 30%; and an analogous third layer having a water absorption capacity of less than 50% ([0074], the control layers 441SM0001 and Kazzmere do not have the added hydrophilic additive, similar to Goranov’s second and third filters; the controls have water absorption capacities of 21.2% and 12.8%, which are less than 30% and 50%, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first, second, and third filter layers of Goranov with a water absorption capacity of 100% or more and less than 1000%; less than 30%; and less than 50%, respectively, as taught by Coslett, to combine the advantages of having both highly absorptive capacity (for example, moisture retention for comfort on the face) and less absorptive capacity (for example, increased barrier function and prevention of too much humidity) in a single mask.

However, Watt teaches an analogous face mask 14 (fig. 2) comprising a filter layer 10 that is an electret filter (fig. 3 and col. 4, line 64-col. 5, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the third filter of Goranov in view of Coslett to be an electret filter, as taught by Watt, for the added “trapping of particles based on the electrical or electrostatic characteristics of the fibers” (col. 5, lines 1-7).
Regarding claim 2, Goranov in view of Coslett further in view of Watts discloses the claimed invention as discussed above.
Goranov further discloses a basis weight of the first filter 26 being 15 g/m2 or more and 40 g/m2 or less ([0093], layer 26 has basis weight between 15 and 65 gsm).
Regarding claim 3, Goranov in view of Coslett further in view of Watts discloses the claimed invention as discussed above.
Goranov further discloses the first filter 26 and the second filter 36 being each formed of a filter other than an electret filter ([0093], layer 26 being spunbond polypropylene fabric; [0103], layer 36 being meltblown polypropylene fabric).
Regarding claim 4, Goranov in view of Coslett further in view of Watts discloses the claimed invention as discussed above.
Goranov further discloses the fourth filter 30 having a water absorption capacity ([0093], layer 30 can comprise a hydrophilic surface modifying agent; thus, it would have a capacity to absorb water).
Goranov is silent on the water absorption capacity of the fourth filter being 100% or more and less than 1000%.
However, Coslett further teaches an analogous fourth layer with a hydrophilic surface modifier ([0049], hydrophilic melt additives can be a surface modifier, including as Irgasurf HL 560, the same surface modifier used by Goranov on its first filter) having a water absorption 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the fourth filter of Goranov in view of Coslett further in view of Watts with a water absorption capacity of 100% or more and less than 1000%, as taught by Coslett, so that the fourth filter has an enhanced absorptive capacity compared to the other unmodified layers ([0076]), and the increased moisture retention may make the mask more comfortable to wear on the face.
Regarding claim 5, Goranov in view of Coslett further in view of Watts discloses the claimed invention as discussed above.
Goranov further discloses inorganic fine particles having bactericidal properties and/or antiviral properties being fixed to at least a portion of the first filter 26 and/or the fourth filter 30 ([0093], layers 26 and 30 both comprise antimicrobial agents; [0094], the antimicrobial agents include Triclosan).
Regarding claim 6, Goranov in view of Coslett further in view of Watts discloses the claimed invention as discussed above.
Goranov further discloses the second filter 36 and the third filter 28 being each formed of polypropylene fibers ([0093], layer 28 being meltblown fibers of polypropylene; [0103], layer 36 being meltblown fibers of polypropylene).
Goranov in view of Coslett is silent on the first filter and the fourth filter being each formed of rayon fibers.
However, Watts further teaches an analogous mask layer 20 being formed of rayon fibers (fig. 3 and col. 6, lines 25-27).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takata US 4,941,467; Cheng et al. US 2009/0084384 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786